Exhibit 10.1




From: Mark A Smith [mailto:mas1@ctelco.net] Sent: Friday, March 30, 2012 8:41
AMTo: 'dbassani@biontech.com'Cc: 'Ed Schafer'; 'Jon'; 'kathy paradise'Subject:
Extension/Convertiblity of DOM/MAS deferrals: Board Item







Dom,

As per our discussions, we have agreed today (to be ratified at BOD meeting at
12:30 Colorado time) to extend our deferred compensation on the following terms:

1-repayment extended to January 15, 2014 (no pre-pay unless we agree in writing
otherwise);

2-interest to accrue at 8% commencing January 1, 2012;

3-principal + interest convertible (at each of our sole elections) in UNITS
consisting of 1 share of Bion’s Common Stock + 1 Warrant (old form) @
$2.50/share until December 31, 2016;

4-With conversion price being the lower of $2.50/UNIT or the lowest price at
which Bion issues or sells its Common Stock between April 1., 2012 & January 15,
2014 (an exercise or conversion price of a Bion security shall be treated as an
issuance of sale).

5-Our cash compensation shall re-commence June 2012.




Please confirm by email.




Mark




Mark A. Smith

President & General Counsel

Bion Environmental Technologies, Inc.




The information contained in this communication is confidential, intended only
for the use of the recipient named above and may be legally privileged.  If the
reader of this message is not the intended recipient or person responsible to
deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly
prohibited. This communication is intended for information purposes only and
should not be regarded as an offer to sell or as a solicitation of any kind. Any
information set forth may have been obtained from sources which we believe
reliable, but we cannot guarantee its accuracy.  Email transmission cannot be
guaranteed to be secure or error free. Therefore we do not represent that this
information is correct or accurate, and it should not be relied upon as such. 
All information is subject to change without notice.






